DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US 10, 967, 364 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. US ‘364 teaches a process of making a substituted arenes. It reads on the instant claims.
Improper Markush Grouping Rejection
Claims 11-20 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The instant claims are drawn to a method of making a substituted arene catalyzed by Rh catalyst. These Rh catalysts have three different type of Markush formula with a large variety of ligands and bridge groups.
The recited Markush group of the Rh catalyst so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a of class of metal complexes having the many independently varying elements L2, L, L’, R21-24, A1, A2, m, and n. The oxidation states of Rh complexes are different.
The recited Markush group so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent Rh catalyst having the many independently varying elements L2, L, L’, R21-24, A1, A2, m, and n. There is no any single structural similarity. The ligands and bridge groups behave in the different manner for use as complexing with Rh with variety ligands. Oxidation states of these Rh catalyst are different.
In response to this rejection, applicants should either amend the claims to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for arylation catalyzed by Rh catalyst in the presence of an oxidant recited in claim 11. The embodiments of the specification do not contain example explicitly covering the full scope of the claim language. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of making a substituted arene. The catalysts applied contain three different type Markush formula with a large variety of ligands and bridge groups.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. 
All of the factors have been considered with regard to the claim, with the most relevant factors discussed below: 
(1) The breadth of claims: the claim is drawn to a method of making a substituted arenes. Rh catalysts contain variety of ligands and bridge groups. Can the groups of phosphate, borate, oxide, phosphido, carbon ligand, nitride be used as bride groups? Little is known about the nature of the claimed Rh catalyst represented by the Formula [R24R21Rh(PF6)]2,  [R24R21Rh(BPh4)]2, etc. (i.e., any spectroscopy methods of NMR, X-ray crystallography to determine these Rh catalysts). 
Applicant fail to provide a method of making a substituted arene catalyzed by [R24R21Rh(PF6)]2 or [R24R21Rh(BPh4)]2. The existence of working examples using the Rh catalyst [R24R21Rh(PF6)]2 or [R24R21Rh(BPh4)]2 provided in the Specification are limited. It renders the scope of the claims wide.
(2) The nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill; (5) the level of predictability in the art, (8) relative skill in the art: the nature of the invention is a method of making a substituted arene. These catalysts contain a large variety of ligands and bridge groups.
The state of the prior art with respect to this particular claimed embodiment is that there is a dearth of guidance available to one of ordinary skill for making up for the deficiencies of the disclosure. The level of skill in the art is high. Due to the unpredictability in the art of organic and organometallic chemistry, it is noted that each embodiment of the invention is required to be individually assessed for viability.
(6) The existence of working examples and (7) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: The guidance and working examples provided in the specification is limited. One of ordinary skill in the art would not know what kind of the compound is produced according these examples and clearly not be relying on the teachings of the specification or the state of the art. 
No conceivable reaction schemes involving reaction strategies for the preparation of such compounds are provided. Thus, it would require undue experimentations on the part of one or ordinary skill in the art.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In reBrandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art. See MPEP 2164/01(a), 2164/04 and 2164/05.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant should be encouraged to provide any evidence to demonstrate that the disclosure enables the claimed invention. Once that evidence is submitted, it must be weighed with all other evidence according to the standards set forth above so as to reach a determination as to whether the disclosure enables the claimed invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To overcome a prima facie case of lack of enablement, applicant must demonstrate by argument and/or evidence that the disclosure, as filed, would have enabled the claimed invention for one skilled in the art at the time of filing. This does not preclude applicant from providing a declaration after the filing date which demonstrates that the claimed invention works. However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention. 
Appropriated corrections are required. 
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(a), for the reasons set forth above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of “Q1 and Q2…”do not recite in the instant claimed Rh catalyst. Appropriated corrections are required.
The limitation of “A1 and A2 are independently …a sulfur ligand, a carbon ligand, …” are unclear and indefinite. Appropriated corrections are required.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(b), for the reasons set forth above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In this case, the product according the claim 1 contains C-C double bonds (C=C).
The product according to claim 13 does not have C-C double bonds anymore after hydrogenation. Therefore, claim 13 does not further limit the independent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim 13 complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taube et al. (US 6,127, 590).
Regarding claim 11, Taube et al. teach a process of making styrene from benzene with ethylene in the presence of rhodium(III) acetylacetonate catalyst (Applicant’s Rh(III) catalyst) and Cu(II)(OAc)2 (applicant’s oxidant) (Abstract, col. 8, lines 20, claims 1-37). The process taught by Taube et al. does  not introduce CO.
Regarding claim 12, the process temperature taught by Taube et al. is 200 0C which is encompassed by the instant claimed range (Example 2). 
Regarding claims 14-16, as discussed above, the process taught by Taube et al. comprises benzene and ethylene (Abstract).
Regarding claim 17, Sasaki et al teach a molar ratio of benzene to ethylene is 100:1 which reads on the instant claimed broad ranges of molar ratios (col.9, line 50).
Regarding claim 18, Taube et al teach 5.6x10-6 mol Rh(III) catalyst in 5 mL of benzene as the instant claim (Example 2).
Regarding claims 19-20, Taube et al teach ethylene 300 psig which is encompassed the instant claimed ranges (Example 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738